On July 6,1987, the Defendant was sentenced to Count I, one hundred (100) years for Deliberate Homicide plus ten (10) years for the use of a weapon to run consecutively; Count II, seventy-five (75) years for Accountability for Deliberate Homicide plus ten (10) years for the use of a weapon to run consecutively; Counts I and II shall run consecutively; the Defendant is ineligible for parole or participation in any supervised release program for the first thirty (30) years and no good time allowances shall be given against this thirty (30) year term; credit for 135 days served; Dangerous Offender Designation.
On July 23, 1992, the Defendant’s application for review of that sentence was considered by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority to increase the sentence, to leave it as it is, or reduce it. In the event that there is a possibility of increasing the sentence, the proceedings will he stayed, an attorney will be appointed, and the matter will be rescheduled for hearing at a later date.
Mr. Wilson informed the Division that he has a petition for post conviction relief pending. Mr. Wilson was given the opportunity to proceed with the hearing at this time or if he wishes to wait until the post conviction has been completed, then he can move to dismiss the petition with permission to refile for sentence review after the post conviction relief matter is completed.
Mr. Wilson requested and was granted permission to dismiss his application for sentence review at this time and will he allowed to refile for sentence review after the post conviction relief matter has been completed.
The matter is hereby dismissed.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, Hon. G. Todd Baugh, Judges.